Citation Nr: 9913359	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  95-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral 
callosities of the fifth toe, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
April 1970.

This appeal arises from a July 1995 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), that established service connection for 
degenerative joint disease of the right hip and denied an 
increased evaluation for the veteran's service-connected 
bilateral callosities of the fifth toe.  In October 1995, a 
notice of disagreement was received with respect to the 
evaluation and effective date assigned to the service-
connected degenerative joint disease of the right hip and 
with respect to the denial of an increased evaluation for the 
bilateral callosities of the fifth toe.  In a Board decision 
of May 1997, the evaluation of the veteran's service-
connected degenerative joint disease of the right hip was 
increased to 40 percent and an earlier effective date for the 
award of service connection for degenerative joint disease of 
the right hip was denied.  The issue of an increased 
(compensable) evaluation for bilateral callosities of the 
fifth toe was remanded for further development.  By rating 
decision of December 1998, the rating for bilateral 
callosities of the fifth toe was increased from 
noncompensable to 10 percent, effective September 1993.  The 
veteran's increased evaluation claim remains in appellate 
status since less than the maximum available benefit was 
awarded.  Swan v. Derwinski, 1 Vet.App. 20, 22-23 (1993).


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected bilateral callosities of the 
fifth toe are more severe than the current evaluation 
reflects.  

In May 1997, the Board remanded the claim for an increased 
evaluation for bilateral callosities of the fifth toe, in 
part, because the only finding on the October 1993 VA 
examination report regarding this disability was that the 
veteran had calluses on his feet.  The Board found that in 
order to comply with the duty to assist doctrine, another VA 
examination should be accomplished in order to gather more 
specific objective evidence with respect to the current 
nature of the veteran's service-connected bilateral 
callosities of the fifth toe. 

Pursuant to the May 1997 remand, the veteran underwent a VA 
examination in August 1998.  The examiner indicated that the 
claims folder had been reviewed, but again, he only noted the 
history of the veteran's disability, that he had callosities 
and that they were painful and tender.  No other specific 
objective evidence such as whether the disability was 
moderate, moderately severe, or severe (Diagnostic Code 5284, 
Other Foot Injuries), whether itching, marked disfigurement, 
extensive lesions or exudation was shown (Diagnostic Code 
7819 Benign new skin growths, rated as disfiguring scars or 
eczema) or if there was limitation of the function of the 
foot (Diagnostic Code 7805 Scars) as well as whether any 
other symptomatology was shown.  The veteran's August 1998 VA 
examination was deficient because it was not a fully informed 
examination.  Green v. Derwinski, 1 Vet.App. 121 (1991).  

Further, the RO indicated that the veteran had foot 
symptomatology due to a bullous lesion on the heel and 
aseptic nail problems.  The RO attributed these disabilities 
to diabetes, that is, a nonservice-connected disability.  
However, these symptoms were noted in an August 1998 podiatry 
clinic note and the examiner did not make a finding during 
that examination as to what symptoms were attributable to 
which disability.  The veteran needs to be reexamined and all 
of the symptomatology attributable to his service-connected 
bilateral callosities of the fifth toe should be specifically 
noted.  

Finally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that separate and 
distinct manifestations (or symptoms) of an injury or disease 
warrant separate disability ratings.  Esteban v. Brown, 6 
Vet.App. 259 (1994).  In the instant claim, the veteran's 
disability entails both of his feet.  However, there was only 
one 10 percent evaluation increase provided.  It is not clear 
from the record if the RO granted a single 10 percent 
evaluation for both feet (and if so, why) or if only a single 
foot was more disabling and if so, it is not clear from the 
medical evidence as to which foot is more severe.  This needs 
to be clarified.  

The Board finds that a remand for further development is now 
required, even though it will, regrettably, further delay a 
decision in this matter.  See 38 C.F.R. §§ 3.327, 19.9 
(1998).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:  

1.  All VA inpatient and outpatient 
treatment records related to treatment of 
the veteran's bilateral callosities of 
the fifth toe since August 1998 should be 
obtained and associated with the claims 
folder.  

2.  The veteran should be provided a VA 
podiatry examination in order to 
ascertain the current nature of the 
veteran's service-connected bilateral 
callosities of the fifth toe.  All 
indicated findings should be reported.  
The examiner should independently 
evaluate each foot and report separate 
findings for each.  It should be noted 
whether the service-connected foot 
disability is moderate, moderately severe 
or severe, if there is itching or 
exudation, pain or tenderness or whether 
there is limitation of function of either 
foot as a result of the callosities.  
Further, the examiner should note which 
symptomatology is attributable to the 
callosities and which symptomatology is 
attributable to any nonservice-connected 
disability.  

3.  Thereafter, the RO should review the 
claim for entitlement to an increased 
evaluation for bilateral callosities of 
the fifth toe, giving consideration to 
the evidence of record, and applicable 
laws and regulations, including 38 C.F.R. 
§ 4.119, Diagnostic Codes 5284, 7819, 
7804, 7805 and 7806.  Consideration of a 
separate rating for each foot per Esteban 
should be given.  

4.  If the benefit remains denied, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, to include a detailed 
analysis of the reasons for the RO's 
determination, and afforded the 
appropriate period of time in which to 
respond.  Thereafter, in accordance with 
current appellate procedures, the claims 
file, to include all evidence received in 
connection with the requests herein, is 
to be returned to the Board for further 
appellate review.  

By its REMAND, the Board expresses no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted.  No action is required of the veteran until he 
receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


